UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

BRIAN J. NEWARK,

                              Plaintiff,
v.
                                                                     18-CV-764
COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.



                                    DECISION AND ORDER

               Pursuant to 28 U.S.C. § 636(c), the parties have consented to have the

undersigned conduct any and all further proceedings in this case, including entry of final

judgment. Dkt. No. 14. Brian J. Newark (“Plaintiff”), who is represented by counsel,

brings this action pursuant to the Social Security Act (“the Act”) seeking review of the final

decision of the Commissioner of Social Security (“the Commissioner”) denying his

application for Social Security Income (“SSI”). This Court has jurisdiction over the matter

pursuant to 42 U.S.C. § 405(g). Presently before the Court are the parties’ competing

motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure. Dkt. Nos. 9, 12. For the following reasons, Plaintiff’s motion (Dkt. No. 9)

is granted to the extent it seeks remand, and defendant’s motion (Dkt. No. 12) is denied.



                                           BACKGROUND

               On May 16, 2014, Plaintiff protectively filed for SSI, alleging that he became

disabled on January 25, 2014. Tr. at 26, 223.1 Plaintiff’s application was denied at the


1
 Citations to “Tr. __” refer to the pages of the administrative transcript, which appears at Docket
No. 7.
initial level and he requested review. Tr. at 26. On February 7, 2017, Administrative Law

Judge Mary Mattimore (“the ALJ”) conducted a hearing in Buffalo, New York. Tr. at 49-

110. Plaintiff, who was represented by counsel, testified by videoconference. Tr. at 49-

110. An impartial vocational expert (“VE”) also testified. Tr. at 49-110. On April 5, 2017,

the ALJ issued a decision in which she found that Plaintiff was not disabled and

therefore, not eligible for benefits. Tr. at 26-40. The Appeals Council denied Plaintiff’s

request for review making the ALJ’s determination the final decision of the

Commissioner. Tr. at 1-6. Plaintiff thereafter commenced this action seeking review of

the Commissioner’s decision. Dkt. No. 1.



                                    LEGAL STANDARD

Disability Determination

              An ALJ must follow a five-step process to determine whether an individual

is disabled under the Act. See Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). At step

one, the ALJ must determine whether the claimant is engaged in substantial gainful work

activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or

combination of impairments, that is “severe,” meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. 20 C.F.R. §

404.1520(c). If the claimant does not have a severe impairment or combination of

impairments, the analysis concludes with a finding of “not disabled.” If the claimant does,

the ALJ continues to step three.




                                              2
               At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). 20 C.F.R. § 404.1520(d). If the impairment meets or

medically equals a Listings criterion and meets the durational requirement (20 C.F.R.

§ 404.1509), the claimant is disabled. If not, the ALJ determines the claimant’s residual

functional capacity (“RFC”), which is the ability to perform physical or mental work

activities on a sustained basis, notwithstanding limitations for collective impairments.

See 20 C.F.R. § 404.1520(e)-(f).



               The ALJ then proceeds to step four and determines whether the claimant’s

RFC permits him or her to perform the requirements of his or her past relevant work. 20

C.F.R. § 404.1520(f). If the claimant can perform such requirements, then he or she is

not disabled. If not, the analysis proceeds to the fifth and final step, wherein the burden

shifts to the Commissioner to demonstrate that the claimant “retains a residual functional

capacity to perform alternative substantial gainful work which exists in the national

economy” in light of the claimant’s age, education, and work experience. See Rosa v.

Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. §

404.1560(c).



District Court Review

               42 U.S.C. § 405(g) authorizes a district court “to enter, upon the pleadings

and transcript of the record, a judgment affirming, modifying, or reversing the decision of

the Commissioner of Social Security, with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g) (2007). Section 405(g) limits the scope of the Court’s

                                              3
review to two inquiries: whether the Commissioner’s conclusions were based upon an

erroneous legal standard, and whether the Commissioner’s findings were supported by

substantial evidence in the record as a whole. See Green-Younger v. Barnhart, 335 F.3d

99, 105-106 (2d Cir. 2003). Substantial evidence is “more than a mere scintilla.” Moran

v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009). “It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Id. (emphasis

added and citation omitted). The substantial evidence standard of review is a very

deferential standard, even more so than the “clearly erroneous” standard. Brault v.

Comm’r of Soc. Sec., 683 F.3d 443, 447-48 (2d Cir. 2012) (citing Dickinson v. Zurko, 527

U.S. 150, 153 (1999)).



              When determining whether the Commissioner’s findings are supported by

substantial evidence, the Court’s task is “‘to examine the entire record, including

contradictory evidence and evidence from which conflicting inferences can be drawn.’”

Brown v. Apfel, 174 F.3d 59, 62 (2d Cir. 1999) (quoting Mongeur v. Heckler, 722 F.2d

1033, 1038 (2d Cir. 1983) (per curiam)). If there is substantial evidence for the ALJ’s

determination, the decision must be upheld, even if there is also substantial evidence for

the Plaintiff’s position. See Perez v. Chater, 77 F.3d 41, 46-47 (2d Cir. 1996); Conlin ex

rel. N.T.C.B. v. Colvin, 111 F. Supp. 3d 376, 384 (W.D.N.Y. 2015). Likewise, where the

evidence is susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir.

1982).




                                             4
                                DISCUSSION AND ANALYSIS

The ALJ’s Decision

               The ALJ analyzed Plaintiff’s claims using the familiar five-step process

described above. Lynch v. Astrue, No. 07-CV-249, 2008 WL 3413899, at *2 (W.D.N.Y.

Aug. 8, 2008) (detailing the five steps). At step one, the ALJ found that Plaintiff has not

engaged in substantial gainful activity since January 24, 2014, his alleged onset date. Tr.

at 29. At step two, he found that Plaintiff had the following severe impairments:

degenerative disc disease of the cervical and lumbar spine, post-laminectomy syndrome,

depressive disorder, anxiety disorder, and personality disorder. Tr. at 29-32. 2 At step

three, the ALJ concluded that Plaintiff’s impairments did not, either individually or in

combination, meet or equal the Listings, giving specific consideration to Listing 1.04

(Disorders of the Spine), 12.04 (Depressive, Bipolar and Related Disorders), 12.06

(Anxiety and Obsessive Compulsive Disorders) and 12.08 (Personality and Impulse-

Control Disorders). Tr. at 30-32.



               Next, the ALJ found that Plaintiff retained the RFC to perform sedentary

work as defined by 20 C.F.R. 404.1567(a), because he was able to lift and/or carry ten

pounds occasionally and less than ten pounds frequently, stand and/or walk for two hours

in an eight-hour work day, and sit for six hours in an eight-hour work day. She further

found that Plaintiff is occasionally able to climb ramps, stairs, ladders, ropes, and

scaffolds; is occasionally able to balance on smooth level terrain as well as occasionally

stop, kneel, crouch, and crawl; must have the freedom to use a cane for ambulation on all


2
 This Court presumes the parties’ familiarity with plaintiff’s medical history, which is summarized
at length in the papers.

                                                 5
surfaces of terrain; is able to perform low stress jobs, defined as work that requires the

ability to understand, remember, and carry out simple, routine tasks as well as adapt to

routine workplace changes. Tr. at 32. Continuing to the fourth step, the ALJ found that

Plaintiff was unable to perform his past relevant work as a retail store manager, cashier,

sales person, and customer complaint clerk. Tr. at 37-38. Based on Plaintiff’s age (35

years old), education (high school graduate), work experience (retail manager,

salesperson) with the aforementioned RFC, the ALJ found that he could perform work

that exists in significant numbers in the national economy, specifically, the jobs of

document preparer, surveillance systems monitor, and order clerk (food and beverage).

Tr. at 39. Accordingly, concluded the ALJ, Plaintiff was not under a disability from

January 25, 2014, through the date of her decision. Tr. at 39.



Judgment on the Pleadings

              As noted above, the parties have cross-moved for judgment on the

pleadings. Dkt. Nos. 9, 12. Plaintiff contends that the ALJ failed to afford proper weight

to the opinions of Dr. Samuel Balderman, a consulting examiner, and Dr. Andrew Call,

Plaintiff’s treating physician (Dkt. No. 9-1, pp. 17-26), and failed to properly account for

well-supported limitations of off-task time and missed work, resulting in an RFC

unsupported by substantial evidence (Dkt. No. 9-1, pp. 26-30). The Commissioner

contends that the ALJ incorporated the marked limitations from Dr. Balderman’s opinion

into the RFC, reasonably evaluated Dr. Call’s opinion as well as the other opinions

regarding Plaintiff’s mental limitations, including whether he would miss multiple work

days per month and be off task, and therefore, the RFC is substantially supported.

Having reviewed the record, this Court finds that the ALJ erred in her assessment of the

                                              6
Plaintiff’s medical sources. Because remand is warranted on this basis, this Court need

not reach Plaintiff’s remaining arguments.



Dr. Balderman’s and Dr. Call’s Findings Regarding Plaintiff’s Limitations

              On September 4, 2013, Dr. Balderman examined Plaintiff at the request of

the Division of Disability Determination and concluded that he “has marked limitations in

bending, lifting, prolonged standing, or prolonged sitting due to lumbar spine disease”

resulting from his lumbar spine pain. Tr. at 521. Dr. Call, Plaintiff’s treating physician of

5 years, examined Plaintiff on September 9, 2016, and reported in a “Medical

Assessment of Ability To Do Work-Related Activities (Physical)” form that due to his

degenerative disc disease of his lumbar spine, chronic lumbar pain, sacral radiculopathy,

and muscle weakness of his lower extremities, Plaintiff can never lift or carry any weight

that is 5 lbs. or more; cannot sit, stand, or walk for more than 10 minutes at one time or

for more than 80 minutes total in an eight-hour work day; and can never push or pull with

either hand, could never stoop, balance, crawl, crouch, climb, or kneel. Tr. at 1245-47.



              In her decision, the ALJ afforded “significant weight” to Dr. Balderman’s

opinion and “very little weight” to Dr. Call’s opinion regarding Plaintiff’s “postural

activities.” Tr. at 36-37. The ALJ also gave “minimal weight” to Plaintiff’s treating pain

management doctor, Dr. John Markman, who opined that Plaintiff was “unemployable,”

Tr. at 37, and “minimal weight” to the opinions of Plaintiff’s treating physician, Webster H.

Pilcher, M.D., and his nurse practitioner, Susan O. Smith, who opined that Plaintiff was

“totally disabled” as a result of his radiating back pain. Tr. at 37.



                                               7
              Although the ALJ purported to give Dr. Balderman’s opinion “significant

weight” in formulating the RFC, she inexplicably disregarded nearly all of the postural

limitations the doctor identified, in particular, his marked limitations in prolonged sitting

and standing. As previously noted herein, the ALJ ultimately determined that Plaintiff

retained the RFC to perform “sedentary work,” Tr. at 25, which is defined in the Code of

Federal Regulations as follows:

       Sedentary work involves lifting no more than 10 pounds at a time and
       occasionally lifting or carrying articles like docket files, ledgers, and small
       tools. Although a sedentary job is defined as one which involves
       sitting, a certain amount of walking and standing is often necessary in
       carrying out job duties. Jobs are sedentary if walking and standing are
       required occasionally and other sedentary criteria are met.

20 C.F.R. § 404.1567(a) (emphasis added). The ALJ’s further postural limitations did not

included any sit/stand options.



              As a general rule, “the ALJ is not obligated to ‘reconcile explicitly every

conflicting shred of medical testimony.’” Dioguardi v. Comm’r of Soc. Sec., 445 F. Supp.

2d 288, 297 (W.D.N.Y. 2006) (quoting Gecevic v. Sec. of Health & Human Servs., 882 F.

Supp. 278, 286 (E.D.N.Y.1995)). In this regard, there is no “absolute bar to crediting only

portions of medical source opinions.” Younes v. Colvin, 2015 WL 1524417, at *8

(N.D.N.Y. 2015). At the same time, when an ALJ adopts only portions of a medical

opinion in formulating a claimant’s RFC, he or she must explain his or her decision to

reject the remaining portions. Raymer v. Colvin, 2015 WL 5032669, at *5-7 (W.D.N.Y.

Aug. 25, 2015) (collecting cases); see also Younes, 2015 WL 1524417 at *8 (holding that

an ALJ is free to credit only a portion of a medical opinion; however, “when doing so

smacks of ‘cherry picking’ of evidence supporting a finding while rejecting contrary


                                               8
evidence from the same source, an administrative law judge must have a sound reason

for weighting portions of the same-source opinions differently”); Phelps v. Colvin, 2014

WL 122189, *4 (W.D.N.Y. 2014) (holding that “[t]he selective adoption of only the least

supportive portions of a medical source’s statements is not permissible”) (internal

quotations and brackets omitted); Caternolo v. Astrue, 2013 WL 1819264, *9 (W.D.N.Y.

2013) (collecting cases standing for the “fundamental tenet of Social Security law that an

ALJ cannot pick and choose only parts of a medical opinion that support his

determination”) (internal quotations omitted); Searles v. Astrue, 2010 WL 2998676, *4

(W.D.N.Y. 2010) (holding that “[a]n ALJ may not credit some of a doctor’s findings while

ignoring other significant deficits that the doctor identified”).



              This Court finds that the ALJ failed to explain why after crediting

Dr. Balderman’s opinion that Plaintiff could not sit for prolonged periods, she nonetheless

concluded that Plaintiff could perform sedentary work which by its very definition

“involves sitting,” without limitation. 20 C.F.R. § 404.1567(a). A medical source’s opinion

that a claimant has limitations in sitting does not categorically exclude him or her from

sedentary work. However, the ALJ has a legal duty to explain why such a limitation,

when diagnosed by a medical source and given “significant weight” by the ALJ, was not

incorporated into an RFC designating sedentary work. This Court cannot infer from the

ALJ's decision that she considered and rejected the limitations contained in Dr.

Balderman’s opinion, and why. The ALJ’s failure to explain her reasoning constitutes

reversible error. Raymer, 2015 WL 5032669, at *5-7; Allen v. Comm’r of Soc. Sec., 2012

WL 4033711, at *9 (N.D.N.Y. 2012) (holding that the ALJ did not apply the correct legal

standard in determining claimant’s RFC “because [she] failed to explain why portions of

                                                9
[the nurse practitioner and doctor’s] medical source statements were not adopted”);

Overbaugh v. Astrue, 2010 WL 1171203, *9 (N.D.N.Y. 2010) (holding that the ALJ’s

“failure to explain why he disregarded portions of [the doctor's] assessment, while

simultaneously assigning it controlling weight, constitutes legal error”).



              Moreover, given that the RFC is fundamentally inconsistent with

Dr. Balderman’s opinion and the ALJ rejected every other opinion relating to Plaintiff’s

postural limitations, it is unclear how she concluded that Plaintiff is able to occasionally

climb ramps, stairs, ladders, ropes and scaffolds, and to occasionally stoop, kneel,

crouch, and crawl. Tr. at 32. Because the ALJ systematically eliminated all of the

medical opinions relating to Plaintiff’s physical abilities, all that remained in the record

was raw medical data. “[A]n ALJ is not qualified to assess a claimant's RFC on the basis

of bare medical findings, and as a result an ALJ's determination of RFC without a medical

advisor's assessment is not supported by substantial evidence.” Dennis v. Colvin, 195 F.

Supp. 3d 469, 474 (W.D.N.Y. 2016) (quoting Deskin v. Comm'r of Soc. Sec., 605 F.

Supp. 2d 908, 912 (N.D. Ohio 2008)) (quoting Rohrberg v. Apfel, 26 F. Supp. 2d 303, 311

(D. Mass.1998)) (holding that where the “medical findings in the record merely diagnose

[the] claimant's exertional impairments and do not relate these diagnoses to specific

residual functional capabilities such as those set out in 20 C.F.R. § 404.1567(a) . . . [the

Commissioner may not] make the connection himself”).



              Accordingly, this case is remanded to the SSA to reevaluate the weight to

be afforded to the medical opinions relating to Plaintiff’s physical limitations. In so doing,

the ALJ is reminded that she cannot interpret raw medical data.

                                              10
                                       CONCLUSION

              For the reasons stated herein, Plaintiff’s motion for judgment on the

pleadings (Dkt. No. 9) is hereby GRANTED insofar as it seeks remand, and the

Commissioner’s motion for judgment on the pleadings (Dkt. No. 12) is DENIED. The

Clerk of the Court is directed to close this case.



              SO ORDERED.


DATED:        Buffalo, New York
              February 5, 2020


                                           s/ H. Kenneth Schroeder, Jr.
                                           H. KENNETH SCHROEDER, JR.
                                           United States Magistrate Judge




                                              11
